Citation Nr: 0713936	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-39 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee patellofemoral syndrome.

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee patellofemoral syndrome.

3.  Entitlement to an initial compensable rating for left 
shoulder sprain.

4.  Entitlement to an initial compensable rating for migraine 
headaches.

5.  Entitlement to an initial rating in excess of 10 percent 
for low back sprain.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to April 
2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO, in pertinent part, awarded 
service connection for migraine headaches, bilateral 
patellofemoral syndrome, left shoulder sprain, and low back 
sprain.  The RO assigned noncompensable evaluations for all 
the disabilities effective April 25, 2002, the day following 
the veteran's separation from active duty service.  

The veteran also disagreed with the initial rating assigned 
for the cesarian section scar and the denial of service 
connection for uveitis, an upper back condition, and 
bilateral carpal tunnel syndrome, adjudicated in the April 
2003 rating decision.  However, she indicated in her October 
2004 VA Form 9 that she was not appealing these issues.  As 
such, they are no longer in appellate status.  38 C.F.R. 
§§ 20.202, 20.302(b).

In an October 2006 decision, the RO awarded increased 10 
percent evaluations for right knee patellofemoral syndrome, 
left knee patellofemoral syndrome, and low back sprain.  They 
were made retroactive to the original grant of service 
connection.  The veteran has not withdrawn her increased 
rating claims and as such, they remain in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a 
claim for an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded).

In her October 2004 substantive appeal, the veteran indicated 
that she desired a hearing before the Board in Washington, 
DC.  The hearing was scheduled for March 2007.  In February 
2007, the veteran stated that she no longer desired such a 
hearing.  As such, her hearing request is deemed withdrawn.  
38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's right knee patellofemoral syndrome is 
productive of no more than mild limitation of motion.

3.  The veteran's left knee patellofemoral syndrome is 
productive of no more than mild limitation of motion.

4.  The veteran's left shoulder sprain has not been 
productive of ankylosis of the scapulohumeral articulation, 
limitation of motion of the arm at the shoulder level, 
impairment of the humerus, or impairment of the clavicle or 
scapula, even considering complaints of pain.

5.  The veteran's migraine headaches have not been productive 
of prostrating attacks.

6.  The veteran's low back strain is no more disabling than 
characteristic pain on motion, with flexion greater than 60 
degrees and a combined range of motion greater than 120 
degrees.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right knee patellofemoral syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.20, 4.71a, Diagnostic Code 5014 (2006).   

2.  The criteria for an initial evaluation in excess of 10 
percent for left knee patellofemoral syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.20, 4.71a, Diagnostic Code 5014 (2006).   

3.  The criteria for an initial compensable evaluation for 
left shoulder sprain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.20, 4.71a, Diagnostic 
Codes 5200-5203 (2006).   

4.  The criteria for an initial compensable evaluation for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 
8100 (2006).   

5.  The criteria for an initial evaluation in excess of 10 
percent for low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran filed her service connection claim 
in April 2002.  In a January 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the original claims for service 
connection for low back sprain, bilateral patellofemoral 
syndrome, left shoulder sprain, and migraine headaches, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence 

The January 2003 VCAA notice was properly tailored to the 
application for service-connected benefits.  The RO awarded 
service connection for low back sprain, bilateral 
patellofemoral syndrome, left shoulder sprain, and migraine 
headaches in the April 2003 rating decision and assigned 
noncompensable evaluations effective April 25, 2002, the day 
following the veteran's separation from active duty service.  
The veteran filed a notice of disagreement (NOD) in February 
2004 with regard to the initial ratings assigned.  The RO 
sent an additional VCAA letter in July 2006, which informed 
the veteran to submit evidence showing that the claimed 
disabilities had gotten worse, and the distribution of duties 
in obtaining such evidence.  In March 2006 and July 2006, the 
RO sent letters consistent with the notice provisions of 
Dingess.  The claim was last adjudicated in August 2006, 
wherein increased 10 percent ratings for low back sprain and 
bilateral patellofemoral syndrome were awarded.  The 
noncompensable ratings for migraine headaches and left 
shoulder sprain were continued.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the following: the 
veteran's service medical records; VA outpatient treatment 
records; and reports of VA examinations.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for higher 
initial ratings; any question as to appropriate effective 
dates to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: her multiple contentions; 
service medical records; VA outpatient treatment records; and 
reports of VA examinations.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2006).  The Court has held that diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 8 Vet. App. at 
206.


Bilateral Patellofemoral Syndrome

The veteran contends that her service-connected bilateral 
patellofemoral syndrome warrants initial ratings in excess of 
10 percent disabling.  The veteran's knees are each currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5014.  Under this code, the examiner is 
directed to rate the veteran's knees on limitation of motion 
of the affected parts as degenerative arthritis.  

At the outset, the Board notes the veteran's bilateral 
patellofemoral syndrome is an unlisted condition, thus it 
shall be rated under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

Under Diagnostic Code 5014, osteomalacia will be rated based 
on limitation of motion of the affected parts, as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Upon review of the evidence, the Board finds that evaluations 
in excess of the 10 percent ratings assigned to her right and 
left knees is not warranted.

In this regard, service medical records show the veteran 
complained of bilateral knee pain in service beginning in 
2000.  In July 2000, the veteran indicated that she twisted 
her left knee while vacuuming.  Repeatedly, her knees were 
found to have full range of motion, negative Drawer, 
Lachman's, and McMurray's test, and no laxity.  The medial 
and lateral collateral ligaments were found intact.  There 
was no evidence of warmth, edema, or crepitus.  In September 
2000, range of motion for the left knee was from zero to 130 
degrees and the right knee was from zero to 135 degrees.  
There was no evidence of subluxation or pain on varus or 
valgus stress.  

A January 2001 magnetic resonance imaging report (MRI) of the 
left knee was negative for a meniscal tear.  The anterior and 
posterior ligaments, as well as the medial and lateral 
collateral ligaments, were intact.  The veteran began 
complaining of right knee pain in 2001. She was diagnosed 
with bilateral patellofemoral syndrome.  Range of motion of 
the knees was full in 2001, except in October 2001 when it 
was noted that the veteran lacked 5 degrees of flexion (135 
degrees).  

Upon VA examination in January 2003, the veteran complained 
of increased pain with climbing stairs, and when standing or 
walking.  She denied giving way, locking, or swelling of the 
knees.  She did note stiffness when driving for prolonged 
periods of time.  She treated with ice on an as needed basis, 
as well as Naprosyn.  She had no prosthesis.  She denied 
functional impairment and indicated that she only lost a 
couple days from work. 

Physical examination of the extremities showed no deformity, 
effusion, or soft tissue swelling.   The veteran's gait was 
normal.  The veteran had full range of motion from zero to 
140 degrees in both knees.  There was no pain on motion.  
There was no ankylosis.  The Drawer and McMurray tests were 
negative bilaterally.  There was no evidence of subluxation, 
locking, or crepitus.  There was a positive patellar 
apprehension test bilaterally greater on the left than the 
right.  X-rays were negative. She was diagnosed with 
bilateral patellofemoral pain syndrome.  The examiner opined 
there was no functional limitation. 

VA outpatient treatment records dated between 2003 and 2005 
show the veteran complained of bilateral knee pain.  In July 
2003, range of motion was zero to 130 degrees bilaterally.  
There was no varus or valgus stress.  There was no medial or 
lateral joint line tenderness.  While the veteran complained 
of popping in December 2003, there was no objective evidence 
found.  Range of motion was full in June 2004.  In July 2204, 
the left knee contained no evidence of swelling or erythema.  
In August 2004, range of motion of the bilateral knees was 
normal.  There was no grinding.  The medial and lateral 
collateral ligaments were intact.  

In June 2003, the veteran was afforded an MRI of the right 
knee.  There was no evidence of meniscal or cruciate tear.  
There was a probable small ganglion cyst in close proximity 
to the posterior cruciate ligament at its tibial insertion.  
Alternative etiologies included atypical location for a 
meniscal cyst.  The menisci were intact. There was no 
evidence of bone marrow edema or septations.  No Baker's cyst 
was identified.

In September 2004, the veteran was afforded an MRI of the 
left knee.  There was no evidence of high-grade 
chondromalacia.  There was only a small joint fluid 
collection.  There was no evidence of fracture or 
dislocation.  There was a small radial tear of the body of 
the lateral meniscus.  However, clinical evaluation of the 
left knee contained no evidence of a symptomatic meniscal 
tear.  The joint was considered stable.

Upon VA examination in June 2006, the veteran indicated that 
she had been suffering from weakness, stiffness, and pain in 
the knee joints.  She indicated pain was relieved by rest and 
Motrin.  She indicated she could function through pain with 
medication.  She stated that her condition did not cause 
incapacitation.  She denied any prosthetic implants of the 
joint.  

Physical examination showed her gait was abnormal, limited 
secondary to knee pain.  She did not require assistive device 
for ambulation.  Examination of the tibia and fibula revealed 
normal findings.  Range of motion of the knees was from zero 
to 140 degrees, with no pain on the right on motion, and pain 
beginning at 90 degrees on the left with motion.  The 
examiner noted bilateral joint function was additionally 
limited by pain, fatigue, and weakness after repetitive use.  
In this regard, the right knee was additionally limited by 20 
degrees and the left by 10 degrees.  There was no evidence of 
lack of endurance or incoordination.  The anterior and 
posterior cruciate ligaments were normal for stability, as 
well as the medial and lateral collateral ligaments.  The 
medial and lateral meniscus tests of the left knee were 
within normal limits.  Bilateral x-rays were within normal 
limits.  The examiner opined the effects on the veteran's 
usual occupation and daily activities were mild.
The findings noted above do not support evaluations in excess 
of 10 percent.  In this regard, there has been no objective 
evidence of extension of the legs limited to 15 degrees or 
flexion of the legs limited to 30 degrees to warrant a 20 
percent evaluation.  The Board has considered functional loss 
due to flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness.  See DeLuca, 8 Vet. App. at 206.  
While there was some additional limitation of motion due to 
pain after repetitive use, there was no evidence of lack of 
endurance or incoordination.  Further, the June 2002 examiner 
opined the effects on the veteran's usual occupation and 
daily activities were mild.  The additional limitation noted 
is appropriately compensated by the 10 percent ratings that 
have been assigned to the knee disorders. 

The Board has also considered whether a higher rating could 
be assigned to either knee under other diagnostic codes.  
However, the evidence does not establish that the veteran 
suffers from instability or subluxation of the knees; 
dislocated, semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joints; or impairment of 
the tibia and fibula.  Thus, increased evaluations under 
Diagnostic Codes 5257, 5258, and 5262 are not warranted.  See 
38 C.F.R. § 4.71a.

Moreover, as no instability or subluxation is shown, separate 
ratings based on arthritis and instability are not warranted.  
See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Similarly, as the 
veteran's range of motion in both knees does not support 
compensable ratings under Diagnostic Codes 5260 and 5261, 
VAOPGCPREC 9-04 is not for application.  

Should the veteran's disability picture change in the future, 
she may be assigned higher ratings.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of 
evaluations, to include additional "staged" ratings, other 
than the 10 percent ratings for right and left knee 
patellofemoral syndrome noted above.  See Fenderson, 12 Vet. 
App. at 126. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

Left Shoulder Sprain

The veteran contends that her service-connected left shoulder 
sprain warrants an initial compensable rating.  The veteran's 
left shoulder is currently rated as noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under this code, a 
20 percent rating is assigned for limitation of motion of the 
arm at shoulder level.  Zero percent evaluations are assigned 
in every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code and the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's left shoulder more closely 
approximates the criteria for the current noncompensable 
rating.   

In this regard, the veteran's service medical records show 
the veteran complained of left shoulder pain in 2001.  The 
veteran had full range of motion in August and September 
2001.  Sensation was intact and strength was 5/5.  In 
November 2001, range of motion was also within normal limits 
and she was diagnosed with impingement syndrome.  

Upon VA examination in January 2003, the veteran complained 
of episodic pain about every two months lasting a couple of 
hours located along the top of the shoulder.  She 
characterized the pain as sharp with radiation into her upper 
arm.  She denied aggravating factors and indicated that the 
symptoms occurred randomly.  She stated that she took 
Naprosyn as needed with good relief. 

Physical examination showed no edema, deformity, or hand 
tremor.  There was tenderness to palpation of the left 
deltoid muscle and at the left anterior aspect of the 
shoulder.  Range of motion was as follows: flexion to 180 
degrees with pain at 135 degrees, abduction to 180 degrees 
with pain at 135 degrees; external rotation to 90 degrees 
with no pain; and internal rotation to 90 degrees with no 
pain.  Pain was considered to have the most impact on 
function.  There was no ankylosis.  X-rays of the left 
shoulder were negative.  The examiner opined there was no 
functional limitation of the left shoulder.

VA outpatient treatment records dated between 2003 and 2005 
were negative for complaints referable to the left shoulder.  
Upon VA examination in June 2006, the veteran complained of 
pain and weakness with heavy lifting.  She indicated that the 
pain was burning, aching, and sharp in nature precipitated by 
physical activity.  She indicated the pain was relieved by 
rest and Motrin.  She stated she could function through the 
pain with medication.  She denied incapacitation or 
functional impairment. 

Range of motion was as follows: flexion and abduction to 180 
degrees with pain at 150 degrees; external rotation was to 90 
degrees with no pain; and internal rotation was to 90 degrees 
with no pain.  The left shoulder was considered to be 
additionally limited by pain and fatigue after repetitive 
use, with joint function limited by 20 degrees.  There was no 
evidence of weakness, lack of endurance, or incoordination 
after repetitive use.  X-rays were normal.  

The findings noted above do not support a compensable 
evaluation for the left shoulder.  The Board has considered 
functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness.  See DeLuca, 
8 Vet. App. at 206.  However, such factors resulted in an 
additional 20 degrees of limited motion, resulting in motion 
to 130 degrees, rather than 150 degrees.  On the January 2004 
examination, motion was limited to 135 degrees.  Such 
findings still reveal range of motion well in excess shoulder 
level.  The veteran also denied incapacitation or functional 
impairment.  

The Board has also considered rating the veteran's service-
connected left shoulder under a different Diagnostic Code, 
but finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
See Butts, 
5 Vet. App. at 538.  In this regard, there has been no 
objective evidence of: impairment of the humerus; 
dislocation, nonunion, or malunion of the clavicle or 
scapula; or x-ray evidence of arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5202, 5203.

Should the veteran's disability picture change in the future, 
she may be assigned a higher rating.  See 38 C.F.R. § 4.1.  
At present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
that noted above.  See Fenderson, 12 Vet. App. at 126. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.   

Migraine Headaches

The veteran contends that her service-connected migraine 
headaches warrant an initial compensable rating.  The 
veteran's migraine headaches are currently rated as 
noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 
5201.  Under this code a noncompensable evaluation is 
assigned for migraines with less frequent attacks.  38 C.F.R. 
§ 4.124a.  A 10 percent rating is assigned for migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  Id.  A 30 percent 
rating is assigned for migraines with characteristic 
prostrating attacks averaging once a month over the last 
several months.  Id.  A 50 percent evaluation is assigned for 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Id.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's migraine headaches more 
closely approximate the criteria for the current 
noncompensable rating.   

In this regard, the veteran's service medical records show 
the veteran began complaining of headaches in 2001 with left 
eye pressure.  In February 2001, she was diagnosed with 
cephalgia secondary to eye strain and migraine headaches.  
Cranial nerves II-XII were intact with no focal deficits.  
Sensory and the cerebella were also intact.  Deep tendon 
reflexes were normal.  In April 2001, she indicated that 
headaches occurred five to six times a week.  She denied 
aura.  She complained of throbbing and stabbing pain with 
photophobia and phonophobia.  She also endorsed dizziness 
with nausea or vomiting.  The neurological examination was 
normal.  A July 2001 computerized tomography (CT) scan of the 
brain was normal.  

Upon VA examination in January 2003, she complained of 
headaches less frequently than every four to five weeks.  She 
described her typical headache as throbbing and associated 
with phonophobia.  She denied nausea, vomiting, or 
photophobia.  She indicated she was on prophylactic medicine 
of Celexa and Midrin for breakthrough headaches. 

Neurological examination showed cranial nerves II through XII 
were intact.  Motor function was 5/5 bilaterally.  Sensation 
was intact to pain and light touch.  Deep tendon reflexes 
were 2+ at the bilateral upper extremities and 1+ at the 
bilateral lower extremities.  

VA outpatient treatment records dated between 2003 and 2005 
were negative for complaints of migraine headaches.  In 
January 2005, the veteran complained of eye pain for three 
days.  Cranial nerves II through XII were intact.  The 
veteran was diagnosed with nonspecific facial pain or 
atypical migraine headache.  There were no further complaints 
of migraine headaches.

Upon VA examination in June 2006, the veteran indicated that 
she had migraines averaging two times per month and that each 
attack lasted for two days.  She indicated the pain radiated 
into the temple.  The veteran stated that she was able to 
perform daily functions during flare-ups.  The current 
treatment was Celexa.  The veteran denied functional 
impairment resulting from migraine headaches.  Neurological 
examination showed the cranial nerves and coordination were 
normal.   The examiner diagnosed the veteran with a 
subjective history of recurrent headaches. 

While the veteran complained of migraine headaches averaging 
two times per month, she can take care of some household 
chores during the headaches, but cannot go to work.  It was 
noted that the ability to perform daily functions during 
flare-ups is normal.  The examiner noted there was no 
functional impairment resulting from the migraines.  Such 
evidence preponderates against a finding that the headaches 
are prostrating in nature.  Moreover, despite her subjective 
complaints of recurrent headaches, a review of the VA 
outpatient treatment records dated between 2003 and 2005 show 
only one instance where the veteran was diagnosed with what 
was considered perhaps nonspecific facial pain or atypical 
migraine headache.  Thus, an increased evaluation is not 
warranted.

Should the veteran's disability picture change in the future, 
she may be assigned a higher rating.  See 38 C.F.R. § 4.1.  
At present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
that noted above.  See Fenderson, 12 Vet. App. at 126. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.   

Low Back Sprain

During the course of this appeal, on September 26, 2003, 
there became effective new regulations for the evaluation of 
service-connected disabilities of the spine.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000).

Originally, the veteran's low back sprain was rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic 5295, 
which required lumbosacral strain with characteristic pain on 
motion.  Her back condition could alternatively be rated 
based on limitation of motion under Diagnostic Code 5292.  
Under these codes, a 20 percent evaluation was indicated 
where there was evidence of moderate limitation of motion, or 
lumbosacral strain with muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation was indicated for 
severe limitation of motion, or where there was evidence of 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or with some of the 
aforementioned characteristics accompanied by abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292, 5295 (2002).  

Under the schedular criteria which became effective 
September 26, 2003, a 10 percent evaluation is warranted 
where there is evidence of forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or a combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not great 
than 235 degrees, or muscle spasm or guarding or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour or vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation, 
under those same regulations, requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  A 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.

The veteran contends that her service-connected low back 
sprain warrants an initial rating in excess of 10 percent.  
Having carefully considered the veteran's contentions in 
light of the evidence of record previously delineated above 
and the applicable law, the Board finds that the veteran's 
low back sprain more closely approximates the criteria for 
the initial 10 percent rating.  

In this regard, the veteran's service medical records show 
the veteran complained of low back pain in 1991.  She was 
diagnosed with strain.  There was some decreased range of 
motion.  In 1996, she had pain in the right side of her back.  
She was diagnosed with 'crepitis'.   Low back strain was 
again noted in 2001.  In March 2002, the veteran complained 
of back pain.  She was diagnosed with mechanical back pain. 

Upon VA examination in January 2003, the veteran described 
twice weekly occurrences of low back aching pain with 
radiation to the bilateral posterior upper thigh.  The 
symptoms were said to occur independent of her activities and 
there was no known aggravating factors except lying flat on 
her back.  She reported a history of muscle spasms.  She 
denied bowel or bladder symptoms.  She reported bed rest 
approximately two times a year for two to three days at a 
time.  During flare-ups she reported difficulty bending over, 
but otherwise had no functional impairment.  She indicated 
she lost approximately three days from work.  

Physical examination of the lumbar spine showed no radiation 
or muscle spasm.  There was no tenderness to palpation of the 
left lumbar paraspinous muscles.  Straight leg test was 
negative bilaterally.  Range of motion was as follows: 
flexion to 95 degrees with no pain; extension to 35 degrees 
with pain at the extreme; right lateral flexion to 40 degrees 
with no pain; left lateral rotation to 40 degrees with pain 
throughout range of motion; and bilateral rotation to 35 
degrees with no pain.  There was no ankylosis.  The veteran 
had normal range of motion of the thoracic spine and there 
was no ankylosis. 

VA outpatient treatment records dated between 2003 and 2005 
were negative for complaints referable to the low back.  Upon 
VA examination in June 2006, the veteran complained of 
constant lumbar spine pain elicited by physical activity.  
Pain was said to be relieved by rest and Motrin.  The veteran 
indicated she could function during pain with medication.  
She denied incapacitation and functional impairment.  

Range of motion of the thoracolumbar spine was normal.  Pain 
was felt at 80 degrees of flexion, 20 degrees of extension, 
and 20 degrees of bilateral lateral flexion.  Joint function 
of the spine was found to be additionally limited by pain and 
fatigue after repetitive use.  There was no evidence of 
weakness, lack of endurance or incoordination.  

Inspection of the spine showed normal head position with 
symmetry in appearance.  There was symmetry of spinal motion 
with normal curvature of the spine.  Neurological examination 
of the upper and lower extremities was normal.  Motor 
function and sensory function were within normal limits.  The 
lower extremities showed knee jerk 2+ and ankle jerk 2+ 
bilaterally.  X-rays of the lumbar spine were within normal 
limits.

Under the old criteria, there has been no objective evidence 
of muscle spasm to warrant a 20 percent rating under 
Diagnostic Code 5295.  38 C.F.R. § 4.71a (2002).  Further, 
range of motion was not moderately limited to warrant a 20 
percent rating under Diagnostic Code 5292.  Id.  The evidence 
reflects mild limitation of motion. 

A higher rating under the new criteria, which became 
effective in September 2003, is also not shown.  
Specifically, the evidence does not show evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or a combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
Board notes the veteran's combined range of motion was 200 
degrees, even considering limitation caused by pain.  Thus, a 
higher rating under the General Rating Formula for Diseases 
and Injuries of the Spine is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

The Board has considered functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness.  See DeLuca, supra.  However, while there was pain 
and fatigue after repetitive use, there was no evidence of 
weakness, lack of endurance, or incoordination of movement in 
the low back.  The veteran also denied incapacitation or 
functional impairment.  Thus, an evaluation in excess of the 
10 percent evaluation current assigned is not warranted, and 
such evaluation adequately compensates the veteran for her 
complaints of pain.

As a final matter, the Board notes the veteran has not been 
diagnosed with intervertebral disc syndrome, and x-rays of 
the lumbar spine have been repeatedly negative.  Moreover, 
the record fails to show that the veteran suffers from 
neurologic symptoms due to her back disorder.  Thus, the 
regulations pertaining to that intervertebral disc syndrome 
are not applicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003), 5243 (2006).
 
Should the veteran's disability picture change in the future, 
she may be assigned a higher rating.  See 38 C.F.R. § 4.1.  
At present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
that noted above.  See Fenderson, 12 Vet. App. at 126. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.   

Extraschedular Evaluation

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board does not find the veteran's 
disability picture to be unusual or exceptional in nature as 
to warrant referral of his case to the Director or the Under 
Secretary for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not required frequent inpatient care, nor 
have they by themselves markedly interfered with employment.  
The assigned ratings adequately compensate the veteran for 
the nature and extent of severity of her low back sprain, 
bilateral patellofemoral syndrome, left shoulder sprain, and 
migraine headaches.  In this regard, the 2006 VA examiner 
noted that none of the disabilities resulted in more than 
mild functional impairment.  Thus, having reviewed the record 
with the provisions of section 3.321(b)(1) in mind, the Board 
finds no basis for further action on this matter.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right knee patellofemoral syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee patellofemoral syndrome is denied.

Entitlement to an initial compensable rating for left 
shoulder sprain is denied.

Entitlement to an initial compensable rating for migraine 
headaches is denied.

Entitlement to an initial rating in excess of 10 percent for 
low back sprain is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


